DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18 - 37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 18 & 27, the prior art fails to disclose or make obvious the claimed combination including the following features:
Van der Lely (US 2002/0124529 A1) teaches a bale tagging apparatus (Fig 1) utilizing a controlled main arm (#11) with a tagging arm (#16) positioned on said main arm (See Fig 1 & 2). Van der Lely further teaches that the ID magazine (#20) is positioned on said tagging arm, and therefore on said main arm. Therefore, van der Lely cannot teach a time controlled pivotal tagging arm having a first end hinged to a main arm that carries an ID tag magazine with ID tags and a free end with a tag transferring member, as is claimed in claim 1.
Hannen (US 5,024,718) teaches an apparatus (Fig 1) to supply labels to the surface of a cylindrical object (see abstract) utilizing a frame (#1) supporting carrier unit (#8) with a suction member (#10), wherein the carrier unit can be moved to a source of labels (#21/#22) to transfer a label and place said label onto the surface of a cylindrical object (#27/#28). However, as is shown in Fig 1, the source of labels is located on a separate table-top structure, and is not connected to the frame. Therefore, Hannen cannot be relied up on to teach a time controlled pivotal tagging arm having a first end hinged to a main arm that carries an ID tag magazine with ID tags and a free end with a tag transferring member, as is claimed in claim 1.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 17-26 & 28-37, they are allowed as depending from claims 18 & 27, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731                                                                                                                                                                                           
--